833 F.2d 309Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albina K. CICCOLI, Plaintiff-Appellant,v.The DEPARTMENT OF TAXATION COMMONWEALTH OF VIRGINIA,Defendant-Appellee,andWilliam H. Forst, State Tax Commissioner, Defendant.
No. 87-2022.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1987.Decided Oct. 29, 1987.

Albina K. Ciccoli, appellant pro se.
Kenneth Wayne Thorson, John G. MacConnell, James E. Moore, Office of Attorney General, for appellee.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Albina K. Ciccoli seeks to appeal the judgment of the district court entered on a jury verdict in her age discrimination suit.  The judgment was entered on 20 May 1982.


2
Ciccoli took no action in her case after entry of the judgment until 3 March 1987 when she filed an "official request to file a late appeal."    The district court, construing the "official request" as a motion for extension of the appeal period, Fed.R.Civ.P. 4(a)(5), denied the motion as untimely.


3
In civil actions in which the United States is not a party, appellants have 30 days from entry of an appealable district court order to file their notice of appeal.  Fed.R.App.P. 4(a)(1).  Rule 4(a)(5), Fed.R.App.P., provides a limited means by which appellants may seek extension of the 30 day limit:  "[t]he district court, upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than 30 days after the expiration of the time prescribed by this Rule 4(a)" (emphasis added).  Absent a request for extension of time filed within 60 days after the entry of an appealable order the district court is without authority to grant a further extension of time.    Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).


4
Here Ciccoli filed her motion almost five years after judgment was entered;  the district court properly denied the motion as untimely.


5
We dispense with oral argument because the dispositive issues have recently been decided.


6
DISMISSED.